Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks, including the Xu Declaration (Declaration) filed on June 10, 2022 have been entered and considered. Claims 1 – 3, 5 – 11 and 14 – 29 are pending in this application. Claims 5 - 11 and 14 – 29 have been withdrawn from further consideration subject to restriction requirement. In view of amendment, and after careful consideration of Applicant’s arguments, including the information in the Declaration, the examiner has modified 103 rejection over Ozawa in view of Fujimoto and Schmidt as detailed in Office action dated March 11, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.       

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. US 2013/0136892 A1 (Ozawa) in view of Fujimoto et al. JP-06-065826 A (Fujimoto) and further in view of Schmidt et al. US 2014/0208491 A1 (Schmidt) and Yamamoto JP 2011231422 a (Yamamoto). English abstract of the Yamamoto patent, and Machine Translation of the Fujimoto reference are used herein.

Considering claims 1 – 3, Ozawa teaches a stuffing comprising a long-fiber wad (8), corresponding to Applicant’s down-like cotton material, formed by integrating an effect yarn (float) with a core yarn (axial fiber). The effect yarn is opened to form loop-like fibers. Said wad yarn is formed by using an air-entangled yarn for the long-fiber wad, respectively one string of core yarn and one string of effect yarn are fed to two feed rollers of an air-entanglement device. The yarns are subjected to a combine-entangling treatment with an entanglement nozzle having an air pressure of 0.01 to 1.0 MPa, at a core yarn feeding rate of 10 to 200 m/min, an effect yarn feeding rate of 20 to 10000 m/min, and a winding rate of 10 to 200 m/min. A plurality of strings of the long-fiber wad (8) are arranged in parallel in at least one direction, and sewn to a ticking so as to be integrated with the ticking. Further, Ozawa also teaches a stuffed article where the displacement of the long-fiber wad is limited even after repeated washing, the wad is less concentrated, and the bulkiness is high [Abstract and 0057]. 
Moreover, Ozawa does not recognize that the bulky portions formed by air-interlacing core filaments (corresponding to “axial filaments’) and petal filaments (corresponding to “float filaments”) are arranged at predetermined intervals or that the petal filaments have irregular cross section. However, Fujimoto teaches a fancy yarn having silky gloss, and its manufacturing method in which the sheath yarn amount of supply can change by a signal input, and a time delay of a real operation time to a signal input time is characterized by controlling and processing the sheath yarn amount of supply with speed of response of 30 or less msec [Claim 1]. Further, Fujimoto teaches at [0009 – 0011] and FIG. 3 below that the feature of forming bulky portions at intervals when forming the same by air interlacing is a result effective variable related to the final application of the yarn; and at [0015] that  high bulkiness is achieved easier with filaments having irregular cross section. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to adjust the air entangling operational parameters (yarns speed, air flow, etc.), and cross section shape of the float yarn in Ozawa in order to obtain the desired diameter for the down-like ball mass, their interval alignment at a desired intervals, including 10 cm or less in the length direction, resulting in the desired bulkiness and filling effect. 


    PNG
    media_image1.png
    139
    462
    media_image1.png
    Greyscale


As to the limitation in claim 3 requiring that a silicone resin is fixed to the cotton-like long fiber to thermally stabilize the shape, Ozawa teaches at [0044] that it is preferred that further a silicone-treatment agent is fixed by heat to the long-fiber wad .
As to the limitations in claims 1 – 3 requiring that the size of the down-like ball mass, the interval between down-like ball mass, and a float density are adjusted by changing a gap interval between and end of a tip nozzle portion and a deepest portion of a mortar-like surface of a venture in a unit for air entangling, and wherein an infeed angle In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show unobvious difference between the claimed product and the prior art product. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art strongly suggests the claimed subject matter. It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 
Ozawa in view of Fujimoto does not specifically recognize that the float is selected from a C type cross section yarn and a modified cross section yarn whose surface area is larger than that of a circular cross section yarn. However, Schmidt teaches at [0018 and 0019] core spun yarns (comprising a core yarn and a float yarn), wherein the filaments of the float yarn can be of any cross section shape, including round, triangle, star, square, oval, bi-lobal, tri-lobal, or flat. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select any of Schmidt’s cross sections for Ozawa-Fujimoto float yarn as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, when it is desired to provide the float with good covering area. 
As to the new limitation in claim 1, requiring that the ratio of the axial fiber (core) to the float in length amount is 1:10 to 1:40, although Ozawa teaches at [0036] that it is preferable that the average loop length of the loop-like fibers is in a range of 1 to 200 mm, and more preferably 5 to 50 mm, and further preferably 10 to 40 mm, and at [0045] that the long fiber wad is composed of long fibers. Basically, the length can be in a range of several tens of centimeters to several hundreds of thousands of meters or more; it does not specifically recognize that the subject ratio is between 1:10 and 1:40. However, Yamamoto teaches at [Abstract] a composite yarn that is made by binding float yarn composed of cellulosic filament yarn having a water content (R) of ≥8% around polyester conjugated fiber filament yarn, having a composite structure and composed of two types of components different heat-shrinkable properties of core yarn, at the length ratio of the float yarn to core yarn in the range of 1:05 to 1:20. Further, Yamamoto teaches that said yarn provides good swelling feeling by bulkiness. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a ratio of length within 1:5 to 1:20 as taught by Yamamoto for Ogawa’s yarn when it is desired to provide the yarn with good bulkiness. 
  
Response to Arguments

Applicant's Amendments and Accompanying Remarks, including the Xu Declaration (Declaration) filed on June 10, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, including the information in the Declaration, the examiner has modified 103 rejection over Ozawa in view of Fujimoto and Schmidt as detailed in Office action dated March 11, 2022. The invention as currently claimed is not found to be patentable for reasons herein above. 
  
Applicant's Remarks, including the Xu Declaration (Declaration) filed on June 10, 2022 have been fully considered but they are found to be not persuasive for the following reasons. 
Applicant traverses the rejection in last Office action on the basis that Ozawa does not teach a ratio of the core yarn to the effect yarn in length amount. Therefore, Ozawa fails to disclose the technical feature of “a ratio of the axial fiber to the float in length amount is 1:10 to 1:40” as recited in the amended claims 1-3.Next, Applicant has respectfully provided the following supplementary data(That is Table S5) to emphasize the unexpected results from the claimed technical feature “a ratio of the axial fiber to the float in length amount is 1:10 to 1:40”.

In response, the examiner submits that the modified 103 rejection, including the Yamamoto teachings, properly addresses said new limitation. Further, as to the assertion of unexpected results, the examiner submits that per MPEP 716.02, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, 716.02(d) establish that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Furthermore, part II of said section of the MPEP requires that: “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. 

In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Therefore, Applicants has clearly not met the standards for objective evidence of nonobviousness required by the MPEP.  
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786


 
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786